Title: From Benjamin Franklin to ——, [1760?]
From: Franklin, Benjamin
To: ——


          This fragment in Franklin’s hand is written on what appears to be the top segment of a page of letter paper; a caret in the margin of the first line seems to indicate that it was intended, according to his usual method, as an insertion in the body of what he had drafted on the opposite page. Neither the addressee nor the date is known. The wording suggests that Franklin may have been writing from England to some friend in the Pennsylvania Assembly, possibly Norris or Galloway. What petition he is referring to is not certain; on the other hand, “the difficult Business of a general Valuation” may relate to a proposal which occupied some of the Assembly’s attention between March and September 1760 “for ascertaining the proportional Sum to be yearly paid by the several Counties” towards sinking the outstanding bills of credit. 8 Pa. Arch., VI, 5114, 5118, 5119, 5133–4, 5141. On the basis of this slender clue the paper is printed here at the end of 1760 in the hope that it may be useful to some future student of Pennsylvania history.
         
          
            [1760?]
          
          that you had mention’d to me the Probability that the House would have remonstrated on all their other Grievances; had not their Time been taken up with the difficult Business of a general Valuation; and since the Complaint of this Petition was likely alone to give Offence, it might perhaps [be] judg’d adviseable to give the Offence of all our Complaints at once, rather than in Parts and after a Reprimand received; I say, upon the whole I thought it best [remainder missing]
        